EXAMINER’S COMMENT
Election/Restrictions
The restriction requirement between inventions, as set forth in the Office action mailed on October 18, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 18, 2021 is withdrawn.  Claim 18, directed to an invention unelected without traverse is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on May 10, 2022.  These drawings are approved.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed May 10, 2022, see pages 7-10, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a composite shaft comprising all the limitations of independent claim 1 or a method of mounting an end fitting to a composite shaft comprising all the limitations of independent claim 18.
Further attention is drawn to US 4,451,245 (Hornig) which discloses a composite shaft (10; see Figure 4) with an end fitting (15b) and a preload structure (19) arranged to provide a biasing force to bias the composite shaft against the end fitting, comprising all the limitations of claims 1 and 18, except for wherein at least one of the shaft and the preload structure is shaped such that the contact pressure of the third interface against the fourth interface increases from the first end of the shaft to the second end of the shaft. Instead, Hornig discloses the opposite structure, where the contact pressure increases from the second end (thicker end; right side in Figure 4) of the shaft to the first end (thinner end; left side in Figure 4) of the shaft (see column 6, lines 46-43). One of ordinary skill in the art would not have been motivated to modify Hornig to meet the aforementioned deficiency, as such a modification would teach away from the intended structure of Hornig.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        May 26, 2022